Citation Nr: 1046903	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-28 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability and, if so, whether that claim should be granted.

2.  Entitlement to an effective date earlier than February 9, 
2005, for the grant of service connection of tinnitus.

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) with a hiatal hernia.

4.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2004 and August 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's previously denied claim for 
service connection for a low back disability; denied service 
connection for GERD with a hiatal hernia; and granted service 
connection for bilateral hearing loss, effective June 18, 2004, 
and for tinnitus, effective February 9, 2005.  In a May 2006 
rating decision, the RO denied the Veteran's claim for an 
effective date of service connection earlier than February 9, 
2005, for tinnitus.  

In June 2007 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  In an 
April 2008 decision, the Board denied the Veteran's claims.  The 
Veteran appealed that Board decision to the United States Court 
of Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Remand, a November 2009 Order of the Court vacated the Board's 
denial of the Veteran's claims and remanded them for 
readjudication in accordance with the Joint Motion.  Thereafter, 
the Veteran's representative submitted additional evidence 
directly to the Board, accompanied by a waiver of RO review.  
Nevertheless, in view of the actions taken below, initial 
consideration of that evidence by the RO should be undertaken.

The Board observes that, at his prior Travel Board hearing, the 
Veteran asserted that his back problems prevented him from 
working.  The record shows that he was awarded Social Security 
Administration (SSA) benefits, effective December 7, 2004, due, 
in part, to low back symptoms.  The Veteran is not yet service 
connected for a low back disability.  However, the Board finds 
that testimony and clinical evidence raise an implicit claim of 
entitlement to a total disability rating based on individual 
unemployability due to a service- connected disability (TDIU).  
As that claim has not been developed for appellate review, it is 
referred to the RO for appropriate action.

As a final introductory matter, the Board observes that in April 
2008, it remanded the Veteran's skin disability claim for further 
development.  That claim was readjudicated in a May 2010 
supplemental statement of the case and has been returned to the 
Board for further appellate consideration.  Significantly, 
however, a review of the record shows that the Veteran continues 
to be represented by the American Legion with respect to that 
issue.  Accordingly, the Board must address the Veteran's skin 
disability claim in a separate decision issued concurrently with 
this one.

The issues of entitlement to service connection for a low back 
disability, GERD, and diabetes mellitus, are REMANDED to the RO.


FINDINGS OF FACT

1.  Rating decisions issued in February 1975 and October 1995 
denied and declined to reopen the claim for service connection 
for a low back disability.  The Veteran did not appeal either 
decision.

2.  The evidence received subsequent to the last final denial of 
the Veteran's low back claim is new, and is also material because 
it raises a reasonable possibility of substantiating that claim.

3.  The Veteran filed a claim for service connection for hearing 
loss and "other ear problems" that was received at the RO on 
May 10, 1995.

4.  Service connection for hearing loss was denied in an October 
1995 rating decision.  However, the RO did not adjudicate 
entitlement to service connection for any other ear problem, to 
include tinnitus.  

5.  The competent evidence of record shows that tinnitus first 
manifested no earlier than October 1, 2002.  

6.  The Veteran filed a formal claim of entitlement to service 
connection for tinnitus that was received at the RO on February 
9, 2005.
 
7.  Service connection for tinnitus was granted in an August 2005 
rating decision, effective February 9, 2005.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision that declined to reopen the 
Veteran's claim for service connection for a low back disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim 
for service connection for a low back disability.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156 (2010).

3.  The criteria for an earlier effective date of October 1, 
2002, but not earlier, for the grant of service connection for 
tinnitus have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 19.118 
(1998), 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A February 1975 rating decision denied service connection for a 
low back disability.  The Veteran did not file a timely appeal of 
that decision.  Thereafter, an October 1995 rating decision found 
that new and material evidence had not been submitted and 
declined to reopen the Veteran's previously denied low back 
claim.  That decision also was not timely appealed.   

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the October 1995 decision, which declined to reopen the 
Veteran's claim for a low back disability, became final because 
the Veteran did not file a timely appeal.

A claim of entitlement to service connection may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed an application to reopen 
his low back claim in June 2004.  Under the applicable 
provisions, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence before the RO at the time of the initial February 
1975 rating decision included a May 1967 preenlistment 
examination report, showing complaints of low back pain arising 
from a 1963 injury that required occasional use of a back brace.  
Additional evidence consisted of an October 1967 in-service X-ray 
report, which was negative for any findings of lumbar fracture 
but indicative of a bony or congenital abnormality involving the 
lower spine, and subsequent service medical records, showing that 
the Veteran had been treated on multiple occasions at an 
orthopedic clinic for chronic back pain that radiated into his 
lower extremities.  

Other evidence before the RO at the time of the prior 
adjudication consisted of May 1967 correspondence from a private 
orthopedic physician, who stated that he had previously treated 
the Veteran for pain and burning in his lower back that was 
symptomatic of lumbar lordosis and scoliosis.  That private 
physician indicated that, as of December 1966, the Veteran 
continued to exhibit some musculoskeletal instability, but that 
his general health had considerably improved since his prior 1963 
injury.  

Also of record was a December 1967 letter from a different 
private orthopedic physician, who opined that the Veteran's low 
back pathology noted on enlistment did not represent a congenital 
condition but was instead suggestive of mild scoliosis resulting 
from a prior muscle spasm with disc protrusion, currently in 
remission.  That private orthopedic physician further opined that 
the Veteran appeared to be developing recurrent low back strain 
and recommended that he refrain from touching his toes and other 
exercises that required stooping.  Significantly, the physician 
added that it was unclear whether the military would permit the 
Veteran to follow such a limited exercise regimen.

Additional evidence considered by the initial RO adjudicators 
consisted of a January 1975 VA examination report containing a 
diagnosis of chronic lumbosacral strain.  However, that VA 
examination report did not include an opinion as to whether the 
Veteran's post-service low back pathology constituted an in-
service aggravation of his preexisting low back problems or was 
otherwise related to his active service.

Based on the evidence then of record, the February 1975 RO 
adjudicators determined that the Veteran's low back condition had 
preexisted service and had not permanently worsened during his 
period of active duty.  Consequently, his claim was denied.

In his May 1995 application to reopen his claim, the Veteran 
essentially asserted that he continued to experience low back 
problems that were caused or aggravated by his military service.  
In support of his claim, he submitted private medical records 
showing extensive post-service treatment for low back problems.  
Specifically, those records revealed that the Veteran had been 
hospitalized in August 1977 for back and lower extremity injuries 
incurred while working as a civilian firefighter.  He had then 
sought treatment in January and February 1978 for a compressed L-
5 nerve root and lumbar disc herniation.  Contemporaneous X-rays 
had yielded a diagnosis of degenerative disc disease at the L4-L5 
vertebrae and mild lumbar scoliosis for which the Veteran had 
undergone surgery (L-5 laminectomy, L-4 and L-5 foraminotomy, and 
removal of a mild herniated disc between the L-4 and L-5).  He 
thereafter had remained in the hospital for approximately two 
weeks due to a post-operative hematoma.  

In addition, the Veteran submitted subsequent records from his 
long-term private orthopedic provider, which showed that the 
Veteran's low back symptoms had persisted over the next several 
years and that X-rays had revealed progressive degenerative 
changes in his lumbar spine.

While acknowledging that the Veteran had submitted new evidence 
of persistent lumbar pathology, the October 1995 RO adjudicators 
determined that this new evidence was not material to his claim 
as it failed to show that his preexisting low back condition had 
been permanently aggravated by an injury or event in service.  
Consequently, the RO declined to reopen the Veteran's previously 
denied low back claim.

In support of his current application to reopen his claim, the 
Veteran submitted written statements and testimony before the RO 
and Board in which he alleges that the low back condition noted 
on entry permanently worsened in service.  Specifically, the 
Veteran contends that the heavy lifting he performed in boot camp 
and in his subsequent duties an aircraft mechanic strained his 
back to the extent that he required frequent treatment from both 
in-service medical providers and his private orthopedic 
physician.  The Veteran now maintains that, after he completed 
boot camp, his private physician told him that his physically 
demanding exercise regimen was exacerbating his low back 
problems.  The Veteran further alleges that, shortly leaving the 
military, he sought chiropractic treatment for chronic low back 
pain.  However, he concedes that those treatment records are no 
longer available.   

Additional evidence not previously considered by RO adjudicators 
includes VA and SSA records, which reflect ongoing treatment for 
residuals of his 1978 lumbar laminectomy and other back 
disorders, including cervical stenosis and cervical disc disease.  

The Board finds that the previously unconsidered lay evidence, 
specifically the Veteran's complaints of worsening low back pain 
in service and his account of his private physician's comments 
regarding aggravation, combined with the newly received clinical 
records showing ongoing treatment for lumbar spine problems, are 
both new and material.  That newly submitted clinical and lay 
evidence, when presumed credible for the purpose of determining 
whether to reopen the claim, tends to corroborate the Veteran's 
contention that his preexisting low back condition was 
permanently worsened by the physical demands of his basic 
training and in-service work as an aircraft mechanic.  Moreover, 
that new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating that claim.  
38 C.F.R. § 3.303 (2010).  Specifically, that new evidence 
suggests a nexus between an in-service aggravation of a 
preexisting condition and the Veteran's current low back 
disability.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 
2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. 
Nicholson 20 Vet. App. 307 (2006).  Furthermore, that new 
evidence is presumed credible for the purpose of determining 
whether it is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disability, even where it may not convince 
the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Here, the new evidence submitted in support of the 
Veteran's claim for service connection relates to previously 
unestablished facts: competent evidence tending to show that his 
current low back disability was permanently aggravated during 
active duty is otherwise related to service.  Therefore, the 
Board finds that new evidence, when presumed credible for the 
purpose of determining whether it is material, is material.  
Accordingly, the Veteran's claim for service connection for a low 
back disability is reopened.  To that extent only, the appeal is 
allowed.

Earlier Effective Date

The effective date for the grant of service connection based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  An 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim. 38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).

The issue now on appeal arose from the RO's grant of service 
connection for tinnitus, effective February 9, 2005, which is the 
date that the Veteran filed a formal claim for service connection 
for that disability.  However, the Veteran now contends that he 
submitted a prior communication to VA in May 1995 that should 
have been construed as an informal or formal claim, or written 
intent to file a claim for service connection for tinnitus.  He 
further asserts that, while that prior claim was pending but 
before he submitted his February 2005 claim, he was clinically 
diagnosed with tinnitus.  Consequently, the Veteran argues that 
his award of service connection for tinnitus should be 
retroactively extended to the date of his diagnosis.  

The record shows that on May 10, 1995, the Veteran filed a claim 
for service connection for bilateral hearing loss "and other ear 
problems."  The RO construed that claim as an application to 
reopen the Veteran's prior hearing loss claim, which had been 
denied in a February 1975 rating decision that became final in 
the absence of a timely appeal.  The RO then issued an October 
1995 rating decision which declined to reopen the Veteran's 
hearing loss claim.  However, the RO did not respond to the 
Veteran's request for VA benefits for "other ear problems" in 
addition to hearing loss and did not adjudicate entitlement to 
service connection for any other ear disorder, including 
tinnitus.

The Veteran did not specifically raise the issue of tinnitus in 
his May 1995 filing.  Nevertheless, VA has an obligation to 
sympathetically consider Veteran's statements by determining all 
potential claims raised by the evidence and applying all relevant 
laws and regulations.  Szemraj v. Principi, 357 F.3d 1370 (Fed. 
Cir. 2004); Robertson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  Additionally, the Veteran's identification of a benefit 
sought does not require any technical precision.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  

In light of the foregoing, the Board finds that the Veteran's May 
1995 statement encompassed an earlier claim for service 
connection for tinnitus, included in other ear problems, that was 
not adjudicated and thus remained open and pending.  Ingram v. 
Nicholson, 21 Vet. App. 232 (2007) (a reasonably raised claim 
remains pending until there is an explicit adjudication of a 
subsequent claim for the same disability); Juarez v. Peake, 21 
Vet. App. 537 (2008); Hanson v. Brown, 9 Vet. App. 29 (1996) 
(once claim is filed it remains open and pending until final 
action is taken or it is withdrawn); 38 C.F.R. § 3.160(c) (2010) 
(defining pending claim as application that has not been finally 
adjudicated). 

Having determined that the Veteran submitted a claim for service 
connection for tinnitus in May 1995, the Board must now consider 
whether an earlier effective date is warranted for that 
disability based on the evidence of record.  

Where a Veteran's claim for service connection was received more 
than one year after separation from service, the effective date 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2010).  

A review of the Veteran's medical records reveal that he was 
first diagnosed with tinnitus in October 2002.  The Board 
acknowledges that tinnitus is a condition that is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  However, in this case, 
the Veteran has not alleged that he had tinnitus prior to October 
1, 2002.  Nor does the evidence of record otherwise show that his 
symptoms warranted an earlier diagnosis.  Therefore, while 
construing a claim for tinnitus in May 1995, the Board finds that 
October 1, 2002, is the date that entitlement arose for that 
disorder.  That date is later than the date of receipt of the 
Veteran's May 1995 claim.  Accordingly, the Board finds that an 
effective date of October, 1, 2002, but not earlier, is warranted 
for the grant of service connection for tinnitus.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

For the foregoing reasons, the Board finds that the Veteran is 
entitled to an effective date of October 1, 2002, but not 
earlier, for service connection for tinnitus.   All reasonable 
doubt has been resolved in his favor in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

The Veteran's earlier effective date claim arises from his 
disagreement with the effective date assigned following the grant 
of entitlement to service connection.  Once a claim is granted it 
is substantiated and additional notice is not required.  Thus, 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, as the 
Board has decided to reopen the Veteran's low back claim and 
remand all the other claims on appeal, no further notice is 
required with respect to those issues.

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained with respect to the 
Veteran's tinnitus claim, and VA has notified the appellant of 
any evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained provided him with the opportunity 
to present testimony at a Travel Board hearing. Thus, the Board 
finds that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a low back disability.  
To that extent only, the appeal is granted.

An earlier effective date of October, 1, 2002, for service 
connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, it is 
constrained by the fact that proper adjudication requires 
additional development with respect to the Veteran's newly 
reopened claim for service connection for a low back disability 
and his claims for service connection for GERD and diabetes 
mellitus.

The Veteran, in written statements and testimony before the RO 
and Board, acknowledges that he had a lumbar spine condition that 
preexisted service.  Nevertheless, he contends that his current 
low back disability resulted from the in-service aggravation of 
that preexisting lumbar spine condition and that service 
connection is therefore warranted.  

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and he is 
presumed to have been sound upon entry.  The presumption of 
soundness may only be rebutted by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the normal progress of the 
disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).  However, where the preservice 
disability is shown to have increased in severity during service, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b) (2010).

In this case, the Veteran's service medical records show that, on 
his May 1967 service entrance examination, he was shown to have a 
five-year history of low back pain, which was attributed to a 
1963 preservice injury.  Contemporaneous X-rays revealed evidence 
of a bony or congenital abnormality involving the lower spine.  
Additionally, a letter from the Veteran's private physician 
indicated that, prior to enlisting in the military, the Veteran 
had undergone extensive treatment for low back symptoms 
consistent with lumbar lordosis and scoliosis.

The Board recognizes that the Veteran's preexisting low back 
problems were not considered disabling and he was found to be fit 
for basic training and active service.  Nevertheless, in light of 
the clinical abnormalities noted upon entry, the presumption of 
soundness is rebutted and the Board must consider whether the 
Veteran's preexisting low back condition was aggravated in 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).

The Veteran's service medical records show that he sought 
treatment on multiple occasions for low back pain.  Also, while 
on active duty, the Veteran was examined by a second private 
orthopedic physician, who noted in a December 1967 written 
statement that the low back pathology shown on entry was 
consistent with a diagnosis of scoliosis resulting from a prior 
muscle spasm with disc protrusion.  Additionally, the private 
physician opined that the Veteran was developing recurrent low 
back strain and urged him to limit his exercise regimen, but 
acknowledged that might not be possible while he remained on 
active duty.  

Significantly, the Veteran now asserts that the same private 
physician who treated him during active duty advised him that his 
low back symptoms were getting worse as a result of his in-
service physical exertion.  The Board recognizes that the Veteran 
is competent to report what his private orthopedic treating 
provider told him regarding the worsening of his low back 
symptoms in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Moreover, the Board finds the Veteran's account to 
be inherently credible as it is consistent with that treating 
provider's December 1967 written statement, indicating that the 
Veteran appeared to be developing recurrent low back strain and 
advising him to restrict his in-service physical activities.

The Veteran now maintains that he sought private chiropractic 
treatment for low back problems shortly after his military 
discharge.  However, he acknowledges that the records of that 
treatment are no longer available.  The first post-service 
clinical evidence of low back problems is a report of a January 
1975 VA examination in which the Veteran was diagnosed of chronic 
lumbosacral strain.  

Subsequent private, VA, and SSA records show ongoing treatment 
for low back problems, including lumbar surgery following an 
August 1977 civilian occupational injury.  The Veteran has also 
been treated for cervical disk disease and other disorders 
involving the cervical spine.  He previously filed a service 
connection claim for a cervical spine disability, which was 
denied in an August 2005 RO rating decision that has not been 
appealed.  Accordingly, the Board does not have jurisdiction to 
consider whether service connection is warranted on the basis of 
the Veteran's cervical spine pathology.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the Veteran's 
condition may be associated with service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability may be associated with in-service injuries for 
the purposes of a VA examination). 

The Board is mindful of the written and reported statements from 
the private orthopedic treating provider, which suggest a 
worsening of the Veteran's low back symptoms in service.  
Nevertheless, the Board considers it significant that the private 
treating provider's statements preceded the Veteran's military 
discharge and, thus, did not address whether his preexisting low 
back condition underwent a permanent worsening in service that 
was not clearly and convincingly due to the natural progress of 
that disorder.  38 C.F.R. § 3.306 (2010).  Moreover, while the 
Veteran was afforded a January 1975 VA spine examination in which 
he was diagnosed with lumbosacral strain, the examiner did not 
provide an opinion as to the etiology of the Veteran's low back 
problems.  Nor has any other VA or private medical provider.  

In light of the evidence of a preexisting lumbar spine condition 
and the extensive in-service and post-service treatment for low 
back problems, including the August 1977 civilian occupational 
injury that resulted in lumbar disc surgery, it remains unclear 
to the Board whether the Veteran has a current low back 
disability that was aggravated beyond its natural progression 
during active service.  Accordingly, the Board finds that a 
remand for an VA etiological examination and opinion is necessary 
with respect to his claim.  That new VA examination and opinion 
should include a review of all pertinent evidence in the 
Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  

The Board now turns to the Veteran's claim for service connection 
for GERD.  In his written statements and Board testimony, he 
asserts that disorder arose during his period of active duty, but 
went undiagnosed by service medical providers, who advised him 
take Tums and resume his duties.  

The Veteran's service medical records are negative for any 
specific complaints or clinical findings of GERD or hiatal 
hernia.  However, those service medical records do show that the 
Veteran complained on occasion of abdominal pain and sought 
treatment for diarrhea, vomiting, nausea, and tenderness in the 
lower left quadrant of his abdomen.  Nevertheless, on his 
February 1971 separation examination, the Veteran denied a 
history of frequent indigestion and nausea and did not report any 
other symptoms suggestive of GERD. 

While the Veteran now maintains that he received medical 
treatment for GERD in the early 1970s, he concedes that the 
records of that treatment are no longer available.  The first 
post-service clinical evidence pertaining to his claim is dated 
in July 1989.  At that time, the Veteran underwent an upper 
endoscopy, which revealed symptoms consistent with GERD and a 
hiatal hernia with reflux.  Subsequent clinical records show 
continued management of those gastrointestinal conditions.  

To date, no private or VA medical provider has rendered an 
etiological opinion with respect to the Veteran's currently 
diagnosed GERD.  The Board recognizes that the Veteran himself 
has attributed the disorder to his military service.  However, as 
a layperson, he is not competent to offer a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson 
is generally not capable of opining on matters requiring medical 
knowledge).  Nevertheless, he is competent to report a history of 
GERD symptoms, which are capable of lay observation.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board finds that 
the Veteran's statements evidencing a continuity of GERD-related 
symptomatology since service, in tandem with his medical records 
showing in-service complaints of gastrointestinal problems and 
post-service treatment for GERD and hiatal hernia with reflux, 
constitutes sufficient evidence to trigger the need for a VA 
etiological examination and opinion, which includes a 
comprehensive review of the claims folder.  38 U.S.C.A. §§ 
3.159(c)(4), 4.1; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additional development is also warranted with respect to the 
Veteran's claim for service connection for diabetes, which he 
alleges had its onset due to in-service herbicide exposure.  

A Veteran may be entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases, including 
diabetes mellitus, which are associated with exposure to certain 
herbicide agents and meets certain other requirements.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
Specifically, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service. 38 
U.S.C.A. § 1116 (West 2002).  Additionally, the Department of 
Defense has recognized that herbicides were used in Korea from 
April 1968 to July 1969. VHA Directive 2000-027 (September 5, 
2000).

In this case, the Veteran neither contends, nor does the evidence 
otherwise show, that he had qualifying service in Vietnam or 
Korea.  Accordingly, he is not presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Nevertheless, 
as noted by the parties in the Joint Motion, the Veteran may 
still be granted service connection for diabetes based on direct 
herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

Here, the Veteran asserts that he was directly exposed to 
herbicides while serving as an aircraft mechanic in Hawaii.  
Specifically, he contends that the aircraft he cleaned and 
repaired were used to spray and transport herbicide agents in 
Vietnam.  Additionally, the Veteran maintains that he was not 
given protective clothing and, consequently, had extensive 
contact with the herbicide agents.  

In support of his claim, the Veteran has provided a series of 
articles and lay statements that address the use of herbicide 
agents outside of the Republic of Vietnam during the Vietnam era.  
He also has submitted a lay statement from a fellow service 
member, who indicated that he had worked with the Veteran in 
Hawaii loading barrels labeled "herbicide" onto aircraft and 
then cleaning out the aircraft after the barrels had been 
dispensed in Vietnam.  

To further bolster his claim, the Veteran has indicated that, in 
February 2005, he underwent a VA Agent Orange Registry 
Examination and was informed by a VA physician that diabetes 
mellitus was an "Agent Orange-related" condition for which he 
should file a claim for service connection, based on his account 
of having worked extensively around herbicides in service.  The 
Veteran has also submitted a November 2006 written statement from 
a VA physician's assistant, who corroborated the Veteran's 
account of in-service Agent Orange exposure and indicated that he 
has been diagnosed with and prescribed oral medications for 
diabetes mellitus since February 2005 

The Board recognizes that the both the Veteran and his fellow 
service member are competent to report that they loaded barrels 
onto aircraft and later cleaned up the residue from those 
containers.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, 
the Board does not doubt the sincerity of their belief that the 
barrels contained herbicide agents.  Nevertheless, the competent 
evidence of record does not show that either the Veteran or his 
fellow service member has the requisite scientific knowledge to 
identify the specific herbicide agents used.  Accordingly, the 
Board finds that their written statements and the Veteran's 
account of herbicide exposure, transcribed in the February 2005 
Agent Orange Registry Examination report, are insufficient to 
establish that he incurred direct exposure to herbicides in 
service.

Additionally, the Board observes that the February 2005 VA 
physician's general, blanket statement, indicating that diabetes 
is an Agent Orange-related condition, did not specifically relate 
that disability to any aspect of the Veteran's military service, 
including his own alleged Agent Orange exposure.  Such medical 
opinion evidence, which is speculative, general, or inconclusive 
in nature cannot support a claim. Obert v. Brown, 5 Vet. App. 30, 
33 (1993), Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine 
v. Brown, 9 Vet. App. 521 (1996).

Moreover, with respect to the November 2006 statement of the VA 
physician assistant, the Board acknowledges that the opinion of 
such a licensed health care professional has been accepted as 
competent medical evidence.  YT v. Brown, 9 Vet. App. 195 (1996); 
Goss v. Brown, 9 Vet. App. 109 (1996); Pond v. West, 12 Vet. App. 
341 (1999).  Nevertheless, the Board finds that the record does 
not show that the VA physician assistant is a diabetes 
specialist.  Additionally, there is no indication that her 
opinion was based on a review of all pertinent evidence in the 
Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  In any event, 
the Board considers it significant that the November 2006 VA 
physician's assistant did not expressly relate the Veteran's 
diabetes mellitus to his military service, including his claimed 
in-service Agent Orange exposure.  Moreover, while that VA 
physician's assistant referred to the Veteran's subjective 
history of Agent Orange exposure, the Board is not bound to 
accept medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The VA 
physician assistant's transcription of the Veteran's subjective 
history of exposure to Agent Orange, unenhanced by additional 
medical comment, does not constitute competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  For these reasons, the 
Board finds the VA physician assistant's statement is also 
insufficient to show that the Veteran was exposed to herbicides 
in service or that his diabetes mellitus is otherwise related to 
his period of active duty.

The Board observes that the RO previously attempted to verify the 
Veteran's account of in-service herbicide exposure.  However, a 
April 2005 response from the National Personnel Records Center 
(NPRC) indicated that there was no record of his exposure to 
herbicides in service, nor any evidence demonstrating that 
herbicides were tested, stored, transported, or disposed of at 
the location at which he was stationed in Hawaii.  While 
cognizant of the NPRC's negative finding, the parties to the 
Joint Motion have noted, and the Court has concurred, that 
additional efforts are needed to determine whether, in fact, the 
Veteran was exposed to herbicides during his active service.

Pertinent provisions of the VA Adjudication Manual set forth 
procedures for VA to follow to verify herbicide exposure in 
locations other than Republic of Vietnam or along the 
demilitarized zone in Korea.  Specifically, the M21-1-R provides 
that the following development should be performed: 

(a) Ask the Veteran for the approximate dates, 
location, and nature of the exposure; 

(b) Furnish the Veteran's description of exposure to 
compensation and pension service by email and VA at 
VA-VBAWAS/CO/211/Agent Orange and request a review of 
the Department of Defense's inventory of herbicide 
operations to determine whether herbicide was used as 
alleged; 

(c) If Compensation and Pension Service review does 
not confirm that herbicides were used as alleged, 
submit a request to the United States Joint Services 
Records Research Center (JSRRC) for verification of 
exposure to herbicides.

M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10 
(n).

The evidentiary development procedures provided in VBA's 
Adjudication In light of the foregoing, the Board finds that, on 
remand, additional efforts should be made to verify the Veteran's 
reported herbicide exposure in accordance with the provisions of 
M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10 
(n).

Moreover, in light of the evidence suggesting a nexus between the 
Veteran's currently diagnosed diabetes mellitus and his period of 
military service, including his reported in-service herbicide 
exposure, and because he has not yet undergone a VA examination 
in support of his claim, the Board finds that, on remand, the 
Veteran should be afforded a VA examination and opinion that 
addresses the etiology of that disease.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Finally, VA medical records appear to be outstanding.  The record 
shows that, as of August 2006, the Veteran was receiving regular 
VA treatment for his low back problems, GERD, and diabetes.  
However, with the exception of VA dermatology consultation 
reports, no VA records dated after August 2006 have been 
associated with the claims folder.  As it appears that there may 
be subsequent VA medical records containing information pertinent 
to the Veteran's claims, the Board finds that efforts to obtain 
those records should be made on remand.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center 
in Tampa, Florida, dated from August 2006 to 
the present.

2.  Submit the Veteran's account of in-service 
herbicide exposure to the Compensation and 
Pension Service by way of email (addressed to 
VAVBAWAS/CO/211/Agent Orange) and request a 
review of the Department of Defense inventory 
of herbicide operations to determine whether 
any U.S. military aircraft that were used to 
spray and transport herbicide agents in Vietnam 
were cleaned and maintained at naval 
installations in Hawaii between September 1967 
to March 1971.  If the review does not confirm 
the use of herbicides as alleged, VA should 
submit a request for verification of exposure 
to herbicides to the Joint Services Records 
Research Center (JSRRC).

3.  After the above development has been 
completed, schedule the Veteran for a VA 
orthopedic examination to assess the etiology 
of any current low back disability.  The 
examiner should review the claims folder and 
should note that review in the report.  The 
examiner should provide a rationale for the 
opinion and reconcile it with all relevant 
evidence of record, including the service 
medical records, showing that the Veteran had a 
low back condition (lumbar lordosis and 
scoliosis) that preexisted service, but was not 
considered disabling, and that he sought 
treatment on multiple occasions for chronic low 
back and related symptoms.  The VA examiner 
should also consider the statements of the 
private orthopedic physician who treated the 
Veteran for recurrent low back strain in 
service and reportedly told him after basic 
training that his low back symptoms were 
getting worse and that he should limit his 
physical activities.  Additionally, the VA 
examiner should consider the January 1975 VA 
examination report, noting that the Veteran 
exhibited chronic L-S lumbosacral strain, and 
his subsequent private, VA, and SSA records, 
showing ongoing treatment for low back 
problems, including lumbar surgery following an 
August 1977 civilian occupational injury.  
Additionally, the VA examiner should consider 
the Veteran's assertions that his preexisting 
back condition was exacerbated by boot camp 
exercises and his subsequent duties as an 
aircraft mechanic, and any other lay evidence 
regarding a continuity of symptomatology since 
service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Specifically, the VA examiner's 
opinion should address the following:  

a)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's preexisting low back 
condition was aggravated or permanently 
worsened by the exercises and heavy lifting 
he performed in boot camp and in his 
subsequent duties as an aircraft mechanic. 

b)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's preexisting low back 
condition was aggravated or permanently 
worsened by any other aspect of his 
military service.  

c)  State whether there is clear and 
convincing evidence that the Veteran's 
preexisting low back condition was not 
aggravated by service or that any increase 
in disability was due to the natural 
progression of the disease.

4.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
assess the nature and etiology of his GERD.  
The claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The VA examiner should 
provide a rationale for the opinion and 
reconcile it with all pertinent evidence of 
record, including the service medical records, 
showing occasional abdominal pain and treatment 
for diarrhea, vomiting, nausea, and lower left 
quadrant tenderness, and the post-service 
medical records showing a July 1989 diagnosis 
of GERD with hiatal hernia and reflux and 
subsequent treatment for gastrointestinal 
symptoms.  The VA examiner should also consider 
the Veterans assertions that his GERD symptoms 
went undiagnosed in service and any additional 
lay evidence regarding a continuity of 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion should 
address the following:  

a)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's GERD was caused or 
aggravated by his in-service treatment for 
gastrointestinal problems (abdominal pain, 
diarrhea, vomiting, nausea, and lower left 
quadrant tenderness).  

b)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's GERD is otherwise 
related to his military service.

5.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
assess the nature and etiology of his diabetes 
mellitus.  The claims folder should be reviewed 
by the examiner, and the examination report 
should note that review.  The VA examiner 
should provide a rationale for the opinion and 
reconcile it with all pertinent evidence of 
record, including the Veteran's assertions that 
his diabetes was caused or aggravated by his 
exposure to herbicides in service; the 
statements from his fellow service member and 
the VA physician's assistant, which corroborate 
the Veteran's account of in-service herbicide 
exposure; the articles addressing the use of 
herbicide agents outside of Vietnam during the 
Vietnam War; and the VA medical records showing 
a diagnosis of and treatment for diabetes 
mellitus beginning in February 2005.  The VA 
examiner must also acknowledge and discuss the 
Veteran's reports a continuity of 
symptomatology since his period of active 
service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

a)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's diabetes mellitus was 
caused or aggravated by in-service 
herbicide exposure. 

b)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's diabetes mellitus is 
otherwise related to his military service.

6.  Then, readjudicate the claims on appeal.  If 
any aspect of the decision remains adverse to the 
Veteran, issue a supplemental statement of the 
case and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


